Chancellor Johnston,
who heard the petition, at Marion, February Term, 1833, held, that the purchase “could neither be set aside nor confirmed, without knowledge of the will of other persons interested, who are not parties to this proceeding.” That “according to decided cases, a trustee to sell cannot purchase, whether he is partly interested or not. If he purchases, the sale will be set aside, or he will be held to the purchase, as of course, at the option of the parties interested; and as the rule forbidding such purchases, is one of policy to prevent fraud, when there is no possibility of proving it, the inquiry is never made, whether *242tbe sale is or is not advantageous. ” He therefore dismissed the petition, and the petitioner moved this Court to reverse his decision, and to confirm the sale.
Dargan, for the appellant.